Citation Nr: 1451722	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-30 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain; to include entitlement to an extension of a temporary total disability rating based on treatment requiring convalescence (effective April 6, 2010 to September 30, 2010), and consideration of the propriety of a reduction to 20 percent disabling (effective June 1, 2012 to August 25, 2013).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claims for entitlement to an evaluation in excess of 40 percent for lumbosacral strain and TDIU.  

In subsequent rating decisions, the RO granted the Veteran a temporary evaluation of 100 percent from April 6, 2010 through September 30, 2010, based on surgical treatment necessitating convalescence.  The 40 percent rating was continued from October 1, 2010.

In a March 2012 rating decision, the RO proposed a reduction of the evaluation for the Veteran's service-connected lumbosacral strain, from 40 percent to 20 percent, based on findings of a February 2012 examination showing increased range of motion of the lumbar spine.  In a June 2012 rating decision, the RO effectuated the reduction, effective June 1, 2012.  In a September 2013 rating decision, the RO increased the evaluation to 40 percent disabling, effective August 26, 2013. 

A hearing was held on March 19, 2014, by means of video conferencing equipment with the appellant in St. Paul, Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

FINDINGS OF FACT

1.  In January 2014, the Veteran's representative filed a statement with the RO requesting withdrawal of the Veteran's claim for TDIU. 

2.  In a March 2012 rating decision, the RO proposed to reduce the Veteran's disability rating for lumbosacral strain, from 40 percent to 20 percent; the RO enacted that reduction in a June 2012 rating decision, effective June 1, 2012.

3.  At the time the Veteran's disability rating for lumbosacral strain was reduced from 40 percent to 20 percent, the 40 percent rating had been in effect less than five years.

4.  The reduction in the rating for lumbosacral strain was improper.

5.  After September 30, 2010, the Veteran did not have doctor-mandated convalescence, severe postoperative residuals, or immobilization by cast of one or more major joints.  

6.  The Veteran's lumbosacral strain has not manifested in unfavorable ankylosis of the entire thoracolumbar spine, or symptoms of comparable severity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for reduction, from 40 percent to 20 percent for lumbosacral strain, were not met. 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for a temporary total disability rating beyond September 30, 2010 based on need for convalescence following surgical treatment, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.30 (2014). 

4.  The criteria for an evaluation in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2014).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In January 2014, the Veteran's representative submitted a statement to the RO, requesting withdrawal of the Veteran's appeal for a TDIU.  The request was in writing, was signed by the Veteran and his representative, and included the Veteran's VA file number.  The withdrawal was thus made in the appropriate form as per 38 C.F.R. § 20.204.  Additionally, the Board received the request prior to the issuance of a final decision.  

The Board finds that the Veteran intentionally withdrew his appeal for entitlement to a TDIU via the January 2014 letter, and the content and form of the request for withdrawal met the requirements of § 20.204(b).  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to that issue.  The Board, therefore, does not have jurisdiction over the appeal of that claim, and the appeal must be dismissed. 

II.  Increased Rating for Lumbosacral Strain

A.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With respect to the Veteran's increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A predecisional letter, sent May 2010, stated that the Veteran must provide, or ask VA to obtain, evidence of worsening, explained how a disability rating would be determined by applying relevant Diagnostic Codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  Thus, VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

The duty to assist the Veteran has also been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's private treatment records and the Veteran's statements in support of his claim.  The Veteran also was given the opportunity to present evidence and argument at a hearing before the Board.  He has had the opportunity to present evidence and argument in support of his claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested. 


In addition, the Veteran was afforded VA examinations with respect to his claim for an increased evaluation for lumbosacral strain.  The most recent VA examination was provided in August 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2013 VA examination report is adequate.  The examiner reviewed the claims file, solicited a history from the Veteran, and conducted an in-person examination.  The examiner also provided the medical information necessary to address the rating criteria at issue in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Neither the Veteran nor his representative has alleged that the Veteran's lumbosacral strain has increased in severity since the August 2013 VA examination.  Therefore, a new VA examination is not required on this basis.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  The August 2013 VA examination report is thorough and provided findings pertinent to the rating criteria.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of additional examinations would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that VA has fulfilled its duty to assist the Veteran with regard to the claim for an increased evaluation for lumbosacral strain. 

Regarding rating reductions, compliance with particular notification procedures under the law requires that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i).  Those procedures also require that the appellant be given an opportunity to respond to the proposed action, to submit evidence relevant to the issue of the reduction, and to request a predetermination hearing.  Without deciding whether the notice and development required have been satisfied with respect to the reduction issue, the Board concludes that these duties do not preclude the Board from adjudicating the claim, because the Board is taking favorable action by finding the reduction improper and restoring the prior evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because the decision poses no risk of prejudice to the appellant.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

B. Increased Evaluation

The Veteran contends that he is entitled to a disability rating in excess of 40 percent for his service-connected lumbosacral strain.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The General Rating Formula for Diseases and Injuries of the Spine specifies that the above evaluations are for limitations in range of motion with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It also specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation;" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his left ankle disability requires factual findings as to the extent to which the Veteran's symptoms such as pain, weakness, and fatigability cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

C.  Background

In March 2010, the Veteran submitted a statement indicating that his back symptomatology had increased, and requesting an increased evaluation.

The Veteran was provided with a VA examination in May 2010.  The Veteran reported low back pain that was constant and pulsing in nature, with intermittent pain going down both legs, left greater than right and numbness and tingling of the lower extremities.  He also reported spasms and stiffness of the lumbar spine.  The Veteran described flare-ups of pain depending on his level of activity, lasting for 45 minutes in duration.  The Veteran reported that he was not working, and that he had moderate to severe difficulties with performing household chores and shopping, and was prevented from exercising and recreational and sports activities.  He described mild difficulties with driving.  On examination of the thoracolumbar spine, there was no spasm, atrophy, erythema, or edema.  The thoracic vertebrae were nontender to palpation and the lumbar vertebrae were tender to palpation.  Range of motion testing demonstrated forward flexion of 0-10 degrees, extension of 0-20 degrees, left lateral flexion of 0-25 degrees, right lateral flexion of 0-25 degrees, left lateral rotation of 0-25 degrees, and right lateral rotation of 0-25 degrees.  There was pain with all forward flexion range of motion noted above.  The examiner stated that there was no additional functional limitation of the spine, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability or lack of endurance or incoordination.

The claims file contains private operative reports from an M & S pain clinic and rehabilitation center.  The reports show that the Veteran underwent caudal epidural blocks for his lumbosacral pain in April 2010, June 2010, July 2010, September 2010, October 2010, July 2011, and August 2011.  None of these reports document any complications, and all state that the Veteran was taken to the recovery room in a condition either described as stable or satisfactory.

The Veteran was given another VA examination in February 2012.  The Veteran reported having 3-4 epidural steroid injections in 2010 which helped for several weeks each time.  The Veteran stated that his back pain had worsened over the prior year and had become constant, worse with lifting, prolonged sitting, going up steps.  The pain was spread diffusely across his low back, more on the left than the right and over the posterior pelvis, was sharp, stiff, with pain radiating to bilateral legs, the left foot and right thigh, described as sharp, throbbing, tingling with occasional numbness in left foot.  He stated that he was doing back stretching and strengthening exercises 3 times a week for 30 to 40 minutes, and was using hydrocodone (five pills per day) and Mobic (one per day) as well as a heating pad and hot showers.  On physical examination, the Veteran's posture was described as normal and upright.  There was diffuse mild to moderate tenderness over the lumbosacral spine and posterior pelvis.  The examiner noted no spasm, atrophy, guarding, or erythema.  Thoracolumbar posture was normal and the pelvis was noted as level.  Active range of motion was documented as flexion from 0-55 degrees, extension from 0-30 degrees, left side bending from 0-40 degrees, right side bending from 0-30 degrees, left rotation from 0-15 degrees, and right rotation from 0-20 degrees.  The examiner noted positive Waddell non-organic physical signs including superficial tenderness, axial location/rotation, and inappropriate overreaction for guarding, bracing, rubbing, grimacing and sighing.  The examiner noted no objective evidence of pain or painful motion.  With regard to the DeLuca requirements, the examiner stated that there were no additional functional limitations of this joint, including no additional loss of range of motion, during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability, lack of endurance or incoordination.

The Veteran was provided with another VA examination in August 2013.  The Veteran reported ongoing issues with low back pain, and described symptoms including a slight pain on the left side on the area of the left SI joint.  He described 'heat' and tingling in the back radiating down to the legs.  The Veteran stated that the pain was aggravated by repetitious movement such as moving furniture or moving 30 pound objects repetitively, which he had to do at work.  The Veteran also said the pain sometimes just comes on without a clear precipitator during flare-ups.  The Veteran reported flare-ups 2 times monthly, lasting about 2 days.  During these flare-ups, he feels he must take off work due to back pain and loss of range of motion, which he stated results in a limitation of flexion of the spine to about 20 degrees.   The Veteran reported that he does yoga to try to help the stiffness and is unable to ride his motorcycle for more than about 20 minutes at a time due to pain in his lower back.  The Veteran reported injection with steroids in his back and down by his buttocks, with the last treatment a little less than a year ago.  On examination, range of motion testing resulted in the following, all without objective evidence of painful motion:  forward flexion  to 45 degrees, extension to 30 or greater degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 or greater degrees, and left lateral rotation to 30 or greater degrees.  Range of motion was to the same degrees on all movements following repetitive-use testing.  The Veteran was noted to have additional functional limitation including less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  The Veteran was also found to have localized tenderness over the sacro-iliac joints bilaterally.

A family practitioner, Dr. W., submitted a statement on behalf of the Veteran in November 2013.  Dr. W. indicated that his office had been treating the Veteran for the past seven years.  He further stated that the Veteran had not experienced any significant improvement in his back condition over the past four years.  He stated that the Veteran has almost constant pain and less than 27 degrees of flexion at the lumbar spine.  He also noted that the Veteran experiences chronic fatigue, weakness and decreased endurance and coordination.  The private physician concluded that the condition had not improved since December 2009, and it was his professional opinion that the condition would not improve in the future.

D.  Propriety of Reduction

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420  (1993); Peyton v. Derwinski, 1 Vet. App. 292, 286. 

In considering the evidence of record under the laws and regulations as set forth in this decision, the Board concludes that there was insufficient evidence to reduce the rating for service-connected lumbosacral strain from 40 percent to 20 percent under 4.71a, Diagnostic Code 5237.

Although the February 2012 examiner conducted range of motion testing demonstrating active range of motion more in-line with the 20 percent criteria, there is no indication that repetitive use testing was conducted at the time of this examination.  Additionally, other than the statement that there was no additional loss of range of motion during flare-ups, there does not appear to be any discussion of the Veteran's flare-ups, to include whether or not he experienced any.  Therefore, the Board finds it difficult to determine how the examiner came to such a conclusion.

Given the statement of the Veteran at the Board hearing that he may have been demonstrating temporary improvement due to his private treatment, and the statement of the Veteran's private family doctor that the Veteran's condition had not improved since December 2009, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's service-connected lumbosacral strain continued to more-closely approximate the criteria for a 40 percent evaluation.  The Board finds the statement from the private family doctor particularly persuasive, as he had opportunity to personally evaluate the Veteran's low back condition over a span of time, as opposed to the examiner's single in-person examination.

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the evidence of record did not show that the Veteran's lumbosacral strain underwent improvement, and the reduction was improper.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.105(e).  The 40 percent rating for the Veteran's lumbosacral strain, under 4.71a, Diagnostic Code 5237, is restored.

E.  Extension of Temporary Total Rating

In an August 2010 rating decision, the RO granted the Veteran a temporary 100 percent evaluation, effective April 6, 2010, based on surgical or other treatment necessitating convalescence.  In a September 2010 rating decision, the RO extended the Veteran's temporary total rating, on the basis that he had another caudal epidural block requiring him to miss work because of his surgery during his rehabilitation and convalescence time period.  A 40 percent evaluation was assigned effective October 1, 2010.  The Veteran's representative submitted a request that the temporary 100 percent evaluation be extended, as the Veteran continued to have severe back issues.  The RO confirmed and continued the 40 percent evaluation, effective October 1, 2010, in an October 2010 rating decision.

A temporary total disability rating may be assigned when it is established that a service-connected disability required surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals (such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of a major joint, application of a body cast, or the necessity for house confinement or continued use of a wheelchair or crutches), or immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (2014).

It appears that each of the temporary total ratings was assigned based on instances during which the Veteran underwent caudal epidural blocks.  A review of the operative reports related to each of the Veteran's injections reveals no mention of severe postoperative residuals or a doctor-ordered convalescence.  Although the Board notes that the Veteran underwent a number of other injections, other than those in April 2010 and July 2010, there is no evidence arguing in favor of an extension of the Veteran's temporary total rating.  Therefore, extension of the temporary 100 percent evaluation must be denied.

F.  Evaluation in Excess of 40 Percent

In order to warrant an evaluation in excess of 40 percent for service-connected lumbosacral strain, the Veteran's disability would have to manifest in unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The evidence available demonstrates that the Veteran suffers from a severe low back disability, but does not demonstrate ankylosis, complete bony fixation of the spine prohibiting movement.  As noted above, VA examinations from May 2010, February 2012 and August 2013 demonstrated limited range of motion of the lumbar spine, but do not demonstrate that the Veteran is functionally unable to move his spine.  

38 C.F.R. § 4.71(a), Note (5) clarifies that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Although the May 2010 examination documents painful motion, and the November 2013 private physician stated that the Veteran has chronic fatigue, weakness and decreased endurance and incoordination of the lower back, the Board finds that such functional impairment is not of a severity comparable to unfavorable ankylosis. 

In conclusion, the Board finds that the Veteran's service-connected lumbosacral strain more closely approximates the criteria for a 40 percent disability rating, and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the record does not reflect that the Veteran's low back disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to the ankle, but the Veteran's disability is not productive of such manifestations.  Additionally, the ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms such as pain (whether or not it radiates), stiffness, and aching in the area of the spine affected.  The Veteran's additional symptoms of fatigue, incoordination, weakness, and painful motion have also contemplated by the DeLuca factors, and have been considered.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board notes that the Veteran has a number of other service-connected disabilities.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  As noted above, however, the Veteran specifically withdrew his request for a TDIU.  Accordingly, the claim for TDIU is being dismissed, and the Board need not adjudicate it at this time. 



ORDER

The reduction in the rating for lumbosacral strain from 40 percent to 20 percent (effective June 1, 2012 to August 25, 2013) was not proper and the 40 percent rating is restored, subject to the law and regulations governing payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for service connected lumbosacral strain, other than the period assigned a temporary total rating, is denied.

Extension of the temporary total disability rating, based on treatment requiring convalescence, beyond September 30, 2010, is denied.

The appeal of the claim for entitlement to total disability rating based on individual unemployability is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


